Citation Nr: 1303114	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cardiovascular disability (heart condition). 


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from April 1965 to March 1967; April 6, 1991, to April 20, 1991; and from July 31, 2002, to August 16, 2002.  He also served periods with the Army Reserves.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2009.  A transcript of the hearing has been associated with the claims file.

In December 2009, the Board denied service connection for a cardiovascular disability/heart condition.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In an October 2011 single Judge decision, the Court vacated the December 2009 Board decision and remanded the matter to the Board for further proceedings consistent with the Court decision.  

In conjunction with the Court remand, the Board, in May 2012, requested that a VHA opinion be obtained to determine the etiology of any current cardiovascular disability (heart condition) and its relationship to service.  The requested opinion has been received in July 2012 and the matter is ready for appellate review.


FINDING OF FACT

A myocardial infarction, to include any residuals therefrom, was not incurred during a period of ACDUTRA. 


CONCLUSION OF LAW

Myocardial infarction, and residuals therefrom, was not incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96 ; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112(1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.)

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as cardiovascular disease with hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id. 

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from "injury" incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Basically, this refers to the two weeks of annual training that each National Guardsman must perform each year or in some cases, an initial period of training. 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

The Veteran maintains that his heart problems date back to a physical fitness test (PFT) for the Army Reserves conducted in 2000.  He reported that three-quarters of the way through his PFT run, he suddenly became short of breath and began to sweat profusely.  He said he continued walking and was aided by H.W.H., who walked with him to the finish line.  He noted that J.M.R. checked on his progress during the run.  

The Veteran indicated in October 2007 that he had told his doctor about this incident and the doctor had stated that the incident was a heart attack. 

In a June 2007 statement, H.W.H. reported that during a PFT run in 2000 or 2001 he saw that the Veteran was having difficulty breathing and perspiring heavily.  He noted that he did not remember the Veteran complaining of anything other than shortness of breath and that he buddied up with the Veteran to help him finish the test.  He stated that during the run an "aide" vehicle checked on their status and the Veteran reported having difficulty breathing.  H.W.H. noted that difficulty breathing was not abnormal near the completion of the PFT run. 

In an August 2007 statement, J.M.R. reported remembering the incident.  He noted that that his civilian occupation was paramedic and that he and two other medics were providing medical coverage for the PFT.  He indicated that that during the PFT, he saw that H.W.H. had buddied up with the Veteran.  He asked if they were OK and they said that they were fine.  He noted that the Veteran was sweating profusely and having some shortness of breath but showed no noteworthy symptoms at that point in time.  He said he asked the Veteran if he had any chest pain or pain running down his arms and that the Veteran said no.  He reported that after the run, he checked on the Veteran and he indicated that he was still a little short of breath but was recovering.  

In November 2007, the Veteran was afforded a VA examination.  Following examination, the examiner rendered a diagnosis of congestive heart failure (CHF).  She stated that it was not as least as likely as not that the CHF was caused by or a result of military service.  She noted that there was no medical documentation or evidence that the Veteran suffered a heart attack while on active duty.  She further observed that there was evidence of shortness of breath and sweating during the PFT and that J.M.R., a trained paramedic, asked the Veteran whether he suffered chest pain or pain radiating down the arm, to which the Veteran replied no.  She indicated that that it did seem likely that the shortness of breath and sweating could be due to the physical exertion required in the PFT and that shortness of breath, in and of itself, during a PFT did not constitute evidence that the Veteran had a myocardial infarction (MI) at that time.

In a March 2008 letter, M. H., M.D., the Veteran's private physician, stated that the Veteran had a history of a heart condition and that he had only known the Veteran for a year or two.  He reported that he had reviewed the Veteran's records, including the buddy statements relating to the PFT in 2000.  Dr. H. noted that the description of symptoms experienced during the 2000 PFT run was consistent with an acute MI.  He observed that the Veteran had a normal ECG prior to 2000 and that tests reviewed from 2002 and 2007 show abnormalities.  He opined that based upon the Veteran's abnormal echocardiogram and EKG changes as well as his history, it was likely that the Veteran had an inferior wall MI during his PFT run in 2000.

In May 2008, the Veteran was afforded an additional VA examination.  The examiner reviewed the claims file and indicated that a review of past ECGs showed abnormal test results dating back 20 years and that the abnormalities had been progressive.  He diagnosed the Veteran as having CHF with reduced global LV function and a small apical MI seen on echo, associated with the diagnosis is heart disease.

The examiner stated that the Veteran's heart condition was less likely as not caused by or a result of the episode of dyspnea during the PFT run.  He stated that the Veteran's CHF was due to some type of progressive cardiomyopathy and not due to the small MI seen on echo.  He indicated that from the progression of the ECGs it appeared that this condition had been present for years and had been slowly progressive.  He further noted that the episode of dyspnea and diaphoresis during exercise was not sufficient to conclude that the Veteran had a MI at that time, providing highly probative evidence against this claim.

In its October 2011 decision vacating the Board's denial of service connection for a heart disability in December 2009, the Court found the VA examinations of record inadequate to properly address the Veteran's claim.  

As to the November 2007 VA examination, the Court found that the examiner's rationale was "inadequate" because she concentrated exclusively on the Veteran's symptomatology during his training run and did not consider that his shortness of breath continued for a period of time after his run.  

The Court observed that although the examiner discussed Mr. R's recollections of the Veteran's symptoms during the training run, she did not consider his report that the Veteran continued to experience shortness of breath after the run concluded.  The Court noted that the examiner also failed to consider the Veteran's statement that he had a hard time breathing even after returning to his office to cool down after his run.  The Court further stated that the examination report contained no opinion as to the etiology of the Veteran's cardiac disability.  The Court observed that failure to address the etiology of the Veteran's cardiac disorder was one of the reasons the Board had given for rejecting the Veteran's private physician's March 2008 opinion.  

As to the May 2008 VA examination, the Court found that the examination report contained no rationale for the opinion that the Veteran's cardiac problems were not due to the small myocardial infarction seen on echocardiogram.  The Court further noted that the report suffered from the same deficiency as the November 2007 VA examination in that the examiner only concentrated on the Veteran's symptomatology during the run and did not appear to consider evidence of symptoms that persisted after the run.  

Regarding the evidence of symptoms that persisted after the run, these consist of the Veteran's lay statements. 

The Court found the opinions inadequate and requested that an additional opinion be obtained to address the above noted points.  

In conjunction with the Court's request, the Board, in May 2012, requested a VHA opinion concerning the etiology of any cardiovascular condition and its relationship, if any, to the Veteran's period of service.  The Board specifically requested that the examiner identify and render an opinion as to the etiology of any current cardiac/heart disability, and whether it was at least as likely as not (50 percent probability or greater) related to any period of the Veteran's service, to include, but not limited to, the episode and symptoms reported by the Veteran and his fellow soldiers during and following his PFT run in 2000.  Complete detailed rationale was to be provided to support any opinion, to include addressing the Veteran's symptoms during and following his PFT run in 2000.  The examiner was to also address the March 2008 findings of Dr. H. when rendering his/her opinion.  

In July 2012, the requested opinion was received from the Chief of the Cardiology Section from McGuire VA Medical Center (MC).  The examiner noted that the record had been reviewed to provide the requested opinion.  The examiner indicated that the Veteran was 43 years old at the time of the incident in question in April 2000.  He observed that there was a history of elevated cholesterol and intermittent hypertension.  He noted that the Veteran was participating in PFT.  It was indicated that based upon statements in the file, the Veteran became short of breath and began to sweat profusely approximately 3/4 of the way through the physical training run.  He walked the remainder of the run with his executive officer and was seen by J.R. who was in the vehicle providing medical surveillance of the run.  It was noted that the Veteran declined assistance by J. R. and finished the distance by walking.  The examiner observed that there was no evidence that the symptoms progressed during the final stages of the distance.  He noted that the Veteran specifically denied chest pain, symptoms, or discomfort in the chest or radiating down the arms.  He returned to the office and "hurt all over" with shortness of breath several hours afterward and he continued sweating for a period of time.  He again declined the offer of medical assistance.  

The examiner indicated that the Veteran was asymptomatic from a cardiovascular standpoint based upon a March 12, 2007 evaluation.  The ECG was abnormal and an echocardiogram was ordered.  The echocardiogram of April 12, 2007, showed a decrease in the left ventricular systolic function of 20-30 percent ejection fraction.  The entire left ventricle was hypocontractile with no contraction evident in the cardiac apex.  "Scarring" of the apical wall was described.  A thrombus was present in the left ventricular cavity at the apex.  The left ventricular wall was thickened at 14 mm (septum) and 16 mm (posterior wall) (normal 7-10 mm).  Appropriate treatment, with metoprolol and lisinopril, was begun.  The Veteran was also treated for hyperlipidemia.  

The examiner indicated that electrocardiograms were present in the file.  He observed that the February 1986 and November 1988 ECGs were normal.  He also observed that the August 15, 2002 electrocardiogram showed normal sinus rhythm, left axis deviation, and left ventricular hypertrophy.  T wave inversion was present in the inferior leads.  The March 2007 electrocardiogram showed normal sinus rhythm, left ventricular hypertrophy with QRS widening, and inferior lead T wave inversion.  He noted that the onset of shortness of breath and sweating during the physical training run, and persistence of symptoms afterwards, were fully consistent with severe exertion in a possibly mildly hypertensive middle aged man exceeding the level of his current physical conditioning on a somewhat cold day.  He stated that these symptoms did not demonstrate that a myocardial infarction occurred.  He observed that there was no chest discomfort, denied by the Veteran both during the physical training exercise, including while short of breath and still walking, as well as afterward.  He stated that although myocardial infarction without chest discomfort was well known in diabetic and elderly patients, the 43 year old Veteran had neither condition.  He also noted that confirming the relative modest severity of symptoms at that time, the Veteran declined medical assistance during the exercise as well as following the exercise.  

The examiner indicated that the relatively succinct and potentially cursory opinion of Dr. H that the symptoms described associated with the physical training exercise "is consistent with an acute myocardial infarction" was correct, but the opinion neglected to discuss that the symptoms were by no means diagnostic of a myocardial infarction.  He also noted that no additional medical data from Dr. H's care of the Veteran was included in the opinion to support his interpretation of the previous data.  

The examiner noted that the April 2007 echocardiogram demonstrated left ventricular hypertrophy with decreased global left ventricular function and an apical segmental wall abnormality.  The timing of the onset of this apical wall motion abnormality was unknown.  He indicated that the electrocardiograms from 2002 and 2007 were most consistent with left ventricular hypertrophy.  He noted that there was no data that provided evidence for the presence of coronary artery disease in the claims folder, such as results of exercise stress tests or coronary angiography.  He further observed that there was no data to provide corroborative evidence for the presence of myocardial infarction in the claims folder, such as results of nuclear perfusion imaging, follow-up echocardiograph, cardiac MRI or left ventricular angiography.  

The examiner stated that based upon a complete and thorough review of the claims folder, including evaluation of the symptoms described during and following the physical exercise training, the opinion from Dr. H without additional diagnostic information to support the opinion, and review of the available electrocardiograms and echocardiograms that supported the progressive development of hypertensive cardiomyopathy, it was concluded that it was not at least as likely as not that the current cardiac disability was related to the Veteran's previous military service.  

In an April 2012 letter, received subsequent to the July 2012 VHA opinion, the Co-Director of the Cardiac Catheterization Laboratory at the Minneapolis VAMC indicated that the Veteran had asked him to comment on his cardiac condition.  He noted that he first saw the Veteran in June 2008.  He stated that given the echocardiographic findings and the results of the stress myocardial perfusion imaging, which revealed large inferobasal infarct and mixed infarct and ischemia in the anteroseptal and apical wall, the Veteran underwent coronary angiography which demonstrated severe three vessel coronary artery disease including a chronically occluded mid coronary artery, a chronically occluded left anterior descending artery after take-off of the first diagonal branch which itself had a significant stenosis, and a significant stenosis on the proximal left circumflex coronary artery.  He indicated that based upon these findings, it could be said that the Veteran had had at least one heart attack in the past, that the cardiomyopathy was the result of the prior heart attack and was therefore considered an ischemic cardiomyopathy, and third that the symptoms described (exertional shortness of breath and chest discomfort) were likely at least in part related to ischemic heart disease.  The VA physician noted that no EKGs prior to 2007 were available for review.  

He observed that the Veteran reported shortness of breath and profuse sweating during physical fitness test in April 2000 (symptoms that can be encountered, among other conditions, during a heart attack).  He indicated that though he could not provide a definitive statement (as he was not present at the time of the event and did not provide medical care until 2008) it was at least as likely as not that these symptoms were caused by a heart attack.  

In an April 2012 letter, also received subsequent to the July 2012 VHA opinion, T. S., M.D., indicated that upon review of the Veteran's medical records it had become obvious that the Veteran suffered an acute heart attack between January 2000 when he had a normal EKG and August 2002, when he had an abnormal EKG.  

Importantly, it was not indicated when this alleged heart attack occurred.

He noted that in April 2002, the Veteran had a physical assessment test which included a 2 mile run.  About 1.75 miles into the run, the Veteran started to have profuse diaphoresis, significant chest pain, and discomfort.  He noted that the letter from Lt. Col H. corroborated the Veteran's story in a letter that he had reviewed.  In the letter, H. stated that the Veteran had slowed to a walk and was sweating very badly.  He noted that despite that the temperature varied from 21 to 34 degrees that day, the Veteran was extremely fatigued and bedridden after the event.  

It was Dr. S's opinion that it was more likely than not that the Veteran suffered an acute myocardial infarction on that day, as he had no other related medical symptoms or condition before or after.  

In a May 2012 letter, also received after the July 2012 VHA opinion, Dr. H. indicated that he had reviewed the Veteran's claims folder, including those adverse opinions.  He noted that he would refute the arguments by stating that there was no data proving that the Veteran did not have a heart attack that day.  He further observed that the Veteran continued to not feel well for several days after the April 2000 episode, which was consistent with a heart injury.  He stated that his rebuttal was based upon 15 years of medical training experience.  He opined that it was more likely than not, based upon the Veteran's clinical history and objective data that they had prior and subsequent to the episode, that he suffered a myocardial injury on the 2000 training run.  He noted that the Veteran's heart condition was consistent with an ischemic event.  He observed that he had no other historical knowledge that the Veteran had another similar event- between 1997 and 2007 something changed.  He noted that he continued to argue that this change was likely due to ischemic heart damage occurring on that training run.  He stated that it was more likely than not, and there was no evidence to the contrary, as no study was done to exclude this problem, except for a brief medical assessment.  

In response to the July 2012 VHA opinion, Dr. H., in a September 2012 letter, indicated that it was true that he could not provide evidence of an acute myocardial infarction occurring at the time of the Veteran's symptoms in April 2000.  He also stated that nobody could clearly dispute or provide evidence that the Veteran did not have a myocardial infarction on that day.  He indicated that it became a matter of he said/she said.  He noted that the cardiologist defined the Veteran's condition as hypertensive cardiomyopathy.  Dr. H. indicated that one could easily define it as ischemic cardiomyopathy and then go on and describe the Veteran's symptoms as evidence of that condition.  He noted that this was in effect what the cardiologist was doing.  He observed that the VHA examiner called the condition hypertensive cardiomyopathy, then used the Veteran's description and the same data to support his diagnosis.  

Dr. H. indicated that the Veteran was 56 at the time of the April 2000 incident and not 43 as reported by the VHA examiner.  He noted that this put him in a category of individuals where cardiac disease was a significant possibility.  Secondly, the Veteran did have chest pain at the time the incident, he felt quite ill at the time with diaphoresis and shortness of breath.  He noted that all of these were consistent with many conditions, one of them being acute myocardial infarction.  He stated that if we were going to expect every heart attack victim to come in with crushing chest pain with neck pain radiating to the left arm, shortness of breath, diaphoresis, and nausea, then they were going to miss a lot of heart attacks.  He noted that this was medicine and not everybody read the textbook when they presented with conditions.  

He also observed that the electrocardiograms prior to 2000 were normal and that after 2000 there were abnormalities.  He noted that some of these were consistent with left ventricular hypertrophy, but the underlying point was that there was a change.  Dr. H. also observed that the Veteran had an echocardiogram subsequent to his episode in 2007which showed a decreased ejection fraction, hypocontractile left ventricle with scarring of the apical wall, and a thickened left ventricular wall.  He noted that scarring was something seen after an ischemic injury and this echocardiogram very clearly showed that an ischemic event had occurred.  He noted that the echo provided excellent evidence of tissue damage (leading of scarring) which would occur in an infarction, but not due to hypertension.  

He indicated that he would argue that the Veteran did not have "relatively modest severity of symptoms".  He felt miserable for a couple of days after the event.  Symptoms of shortness of breath, sweating, and chest pain were consistent with acute myocardial infarction.  He noted that one could pick a diagnosis other than myocardial infarction and likely plug many of these symptoms into it, as was done in the cardiology report.  He stated that saying these symptoms were deconditioning in someone who is exerting himself was true to a point, but 2-3 days of not feeling well would not be consistent with being deconditioned.  He indicated that it again came down to clinical interpretation.  He noted that he would argue that if a 56 year old man came into an emergency room with shortness of breath, chest pain, diaphoresis, and malaise, he would get an immediate workup for cardiac ischemia, and, if indicated, immediate determination of cardiac anatomy.  

In this regard, the Board must note that based on the statement provided by the Veteran himself, he did not have the symptoms cited by Dr. H.  The Veteran submitted a statement from J.M.R., dated August 2007.  J.M.R. stated that he remembered the incident and that it occurred prior to September 2000, his date of retirement.  J.M.R. stated that his civilian occupation was paramedic and that he and two other medics were providing medical coverage for the PFT.  The Board finds that this statement is entitled to great probative weight.  He stated that during the PFT, he saw that H.W.H. had buddied up with the Veteran during the run.  He said he asked if they were OK; they said that they were fine.  J.M.R. said the Veteran was sweating profusely and having some shortness of breath but showed no noteworthy symptoms at that point in time.  He said he asked the Veteran if he had any chest pain or pain running down his arms and that the Veteran said "no", undermining Dr. H.'s opinion.  

Dr. H. noted that perhaps it was unfortunate that the Veteran refused care because there was no picture of his cardiac anatomy from that day.  He then stated that there was no evidence that clearly refuted a cardiac ischemic event on that day.  He noted that it came down to a reasonable interpretation of the events which included symptoms very consistent with cardiac ischemia in a person with risk factors for cardiac ischemia.  He further observed that there was a echocardiogram post event consistent with a past ischemic event.  He also noted that there were no other clinical events in the Veteran's past history that were as consistent with myocardial infarction as the one described in April 2000.  

He stated that, in summary, it was true that there was no data documenting coronary ischemia on that day.  There was also no data discounting a cardiac ischemic event on that day.  Therefore, one had to look at the clinical picture and he would continue to argue that the Veteran suffered an acute myocardial injury on that day and subsequently developed cardiomyopathy related to ischemia as evidenced by his echocardiogram showing apical scarring and hypocontractile left ventricle.  He noted that the Veteran did have symptoms consistent with myocardial ischemia such as chest pain, shortness of breath, and diaphoresis on the day in question.  He stated that simple excessive exertion in a mildly hypertensive middle aged man would resolve immediately upon cessation of exertion.  Cardiac ischemia and cardiac damage would be consistent with a much more severe insult to the Veteran's health and symptomatology, and his persistent symptoms after the event in question would be much more consistent with a more severe event such as myocardial infarction, not simply exertion.  

He stated that neither side had evidence that a myocardial infarction did or did not occur.  Therefore one was left withe Veteran's clinical timeline which was certainly consistent with an ischemic event on the day in question.  

The Board notes that there is no disagreement that some type of physical event occurred during the Veteran's PFT run in April 2000.  The questions is what type of event actually occurred.  There have been numerous opinions submitted as to the nature and etiology of this event and whether it was cardiac in nature.  The Veteran has submitted numerous opinions in support of his claim.  The Veteran's physician, Dr. H., has indicated that the evidence of record leads one to believe that the Veteran suffered a myocardial infarction during the training run.  He has cited to the Veteran's symptoms during the run and the resultant ECGs and EKGs taken both prior and subsequent to the April 2000 event as the basis for his opinion that the Veteran sustained a myocardial infarction at that time.  

The VHA examiner has indicated that the Veteran did not sustain a myocardial infarction during the April 2000 run.  He also points to the Veteran's symptoms during the run and the results of the EKGs and ECGs performed prior and subsequent to the incident as evidence that the Veteran did not sustain a myocardial infarction during the April 2000 run.  

The Board further notes that the Veteran has submitted several other reports to support his claim.  In his April 2012 report, Dr. S. stated that it was more likely than not that the Veteran suffered an acute myocardial infarction on that day, as he had no other related medical symptoms or condition before or after.  While Dr. S. cited to specific reasons for his beliefs, the weight of his opinion is somewhat negatively impacted by his reporting that the run occurred in April 2002.  

The Veteran also submitted an April 2012 letter from the Co-Director of the Cardiac Catheterization Laboratory at the Minneapolis VAMC who indicated that although he could not provide a definitive statement (as he was not present at the time of the event and did not provide medical care until 2008) it was at least as likely as not that these symptoms were caused by a heart attack.  The weight of this opinion is also somewhat negatively impacted by his admitting that he did not see the Veteran until 2008 and that no EKGs prior to 2007 were available for review.

The critical fact in this case is clearly noted within this April 2012 letter:  The Veteran was not seen for a heart condition until years after the PFT test in 2000 and that no EKGs prior to 2007 were available for review.  The Veteran himself, in his initial claim, indicates that he was diagnose with a heart condition in April 2007, approximately seven years after the alleged event in service.  

The Veteran is attempting to link an very isolated event to a disability that was not indicated until many years after the event in question.  The Board can grant such a claim if it believes that the evidence on this issue makes it as likely as not (50% or greater chance) that a run the Veteran took in 2000 caused a hidden heart attack that was not discovered until 2007.  The factual hurdles the Veteran must make in this case are significant.  The importance of the Veteran's recollection of events, and their accuracy, are clear. 

The Board has reviewed the facts of this case in great detail.  At this time, the Veteran contends that he "clearly" suffered a heart attack while on his PFT test in 2000, providing factual statements to doctors that lead several, but not all, of these doctors to conclude that the symptoms the Veteran had in 2000 were an untreated heart attack that went untreated for years.  It is the Veteran's statements to examiners that provides the basis for them to conclude that he had a heart attack in 2000, notwithstanding a total lack of evidence in 2000, or several years later, to support, this finding.  The Veteran's lay statements to examiners can provide the basis for a positive medical opinion that can support the grant of this claim.  However, in such a cases the Board must carefully look at the lay statements being provided.  

The Veteran has contented to the Board and to his doctors that he had the symptoms of a heart attack during a PFT test in 2000.  However, he did not always believe this to be the case:  In his September 2004 claim for VA compensation, he made no reference to a heart condition.  On VA examination in March 2005, there was no indication of a heart problem:  pulse was 71, blood pressure was 185/104, and the Veteran made no reference to cardiovascular problems.  While the examination of the Veteran's knees was the primarily focus of this examination, nothing within this comprehensive examination suggested a heart disability, including the statements of the Veteran himself. 

Following the grant of service connection for knees in April 2005 by VA, the Veteran filed another claim with the VA in May 2006 for a disability he did not cite in his application for benefits in September 2004.  This claim was not for a heart condition, but for tinnitus, which he would contend (at a later date) began during his military service, but would provide no reason that he did not file the claim in September 2004 for an alleged disability that he has had since discharge.

In an audiological examination in June 2006, it is indicated by the Veteran himself that he began to experience problems with tinnitus two to three years ago, well after service, providing the basis for the examiner to find that the Veteran's tinnitus was not the result of service, leading to the denial of this claim in August 2006.  The Veteran then corrects himself in his March 2007 NOD, indicating that he told the "rater" that his tinnitus began in 1997, not two to three years ago (well after service).

Regarding this question, the Board finds it highly unlikely that a VA audiologist in June 2006, who has most likely evaluated hundreds of veterans for this condition, would make such a factual mistake.  Notwithstanding these facts, VA grants the Veteran service connection for tinnitus in May 2007, giving the Veteran the benefit of the doubt.  

The Veteran then files his claim for a heart condition in October 2007, stating that he was told he had a heart problem in April 2007, providing a statement from a fellow serviceman dated June 2007 that the Veteran was having "difficulty breathing and perspiring heavily" while running in "2000 or 2001", the first time such problems were noted in seven years following two VA claims. 

Why is the Board is focusing on the prior claims is that such facts diminish the probative value of the Veteran's recollections, notwithstanding his highly honorable service.  While the Board does not doubt the sincerity of the Veteran's current belief that he had a heart attack in 2000, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections of events, as cited above.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not reliable to the extent that he reports the history of his symptoms in 2000.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.). 

For example, in his treatment records from 2007, it is noted in March 2007 that the Veteran wanted the VA to be his primarily care provider (PCP) because he was currently not seeing anyone.  No reference was made to heart problems or the 2000 run.  

In another example, in the April 2007 treatment record, it was noted that the Veteran had a clot in the apex of the heart.  Again, no reference is made to service.  Further the treatment record does not indicate any examiner telling the Veteran at that time that there were some "old scars on my heart" from a heart attack "approximately 6 or 7 years earlier", as the Veteran indicated in his claim to the VA in October 2007 was told to him in April 2007.

Further, in the March 2007 treatment record (prior to his filing of this claim), the Veteran denied he had the problem he noted in his October 2007 claim.  The Board believes that the Veteran's recollection of events is faulty on these points, providing some evidence against this claim.

The opinions set forth by Dr. H. and the VHA examiner are those which are the most probative of the question as to whether the Veteran did indeed sustain a myocardial infarction in April 2000.  The Board notes that one of the premises for the VHA examiner's opinion was that the Veteran was age 43 at the time the incident occurred.  The Board observes that the Veteran was actually 56 at the time the April 2000 incident, which, as noted by Dr. H., would place him in a different category for sustaining a myocardial infarction/heart attack.  The Board finds that this mistake is minor in terms of the overall medical opinion which provides highly detailed medical opinion evidence against this claim not related to age, which the Board finds entitled to great probative weight notwithstanding the error noted.  

The medical opinion of Dr. H., who is not a cardiologist, and his references to the "aeronautics of how a bee flies" in his medical rational, is given less probative weight.

The Board is also in agreement with Dr. H. that it cannot be definitively said that a myocardial infarction occurred (or did not occur) in April 2000 and has very carefully considered the arguments of Dr. H.  In this regard, no one would suggest that it is impossible that the Veteran had an undetected heart attack on a run in April 2000 that was then discovered years later, with the Veteran having no symptoms in between.  This is not the standard of review.  

The question the Board must address is whether there is a 50 percent or greater chance that the myocardial infarction occurred in April 2000.  The standard for determining whether a claim is to be granted is set out by statute and regulation and was explained by the Veterans Court in its first cases.  38 U.S.C.A. § 5107(b) provides as follows:  

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

This is implemented by 38 C.F.R. § 3.102, which states, in pertinent part, as follows:  

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  

In other words, the preponderance of the evidence must be against the claim for benefits to be denied.

The readings of the ECGs/EKGs demonstrate that the Veteran's cardiac condition did indeed change from the time period prior to the incident to the time period following the incident.  Furthermore, both the VHA examiner and Dr. H. agree that some of the symptoms that the Veteran sustained during the April 2000 run were indicative of a myocardial infarction.  In addition, no definitive testing was done at the time of the incident to determine if indeed the Veteran had sustained a myocardial infarction.  However, the Veteran's recollection of events has been placed into question for the reasons cited, providing limited evidence against this claim that makes the preponderance of the evidence against the claim.  

Neither the Veteran nor the VA may ever determine when the heart attack cited above exactly occurred, but this does not provide the basis to find reasonable doubt in the Veteran's favor.  In this case, based on the Veteran's statements at the time of the run, the treatment records after the run, and the medical opinions cited above, the Board find that it is less likely than not that the heart attack occurred during the run in question, notwithstanding the medical opinions that support this claim.  Thus, the Board finds that the evidence weighs against a finding of service connection.




Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  There has been no dispute that notice was adequate. 

Regarding the issue of adequacy of the medical opinions in this case, the Board has carefully considered the Court's October 2011 decision, the cases cited therein, and the flaw in the VHA opinion cited above.  As cited by the October 2011 decision:
  
The Secretary's duty to assist includes "providing a medical examination 
or obtaining a medical opinion when such an examination or opinion is necessaryto make adecisionon the claim." 38 U.S.C. § 5103A(d)(1); see also Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  This Court has held that a medical opinion is adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Id. at 124-25.  Whether a medical examination report is adequate is generally a finding of fact that the Court reviews under the "clearly erroneous" standard of review.  See 38 U.S.C. § 7261(a)(4); Nolen v. Gober, 14 Vet.App. 183, 184 (2000). 

In this case, the Board finds medical opinions, as a whole, are adequate to fully adjudicate this case, at this time.  While the Board notes the mistake made in the VHA, the Board finds that the most important evidence, in light of the fact that the Veteran did not seek treatment for his alleged heart attack in 2000 is, as stated by Dr. H. in his May 2012 statement, the clinical history of Veteran which, for reasons cited above, has been place into serious question.  In this regard, we are asking doctors to make medical diagnoses of causation of a condition that was not treated until years after the fact, based on one, and only one, event: a specific run the Veteran took in 2000.  Dr. H.'s opinion that the Veteran had "all the symptoms on that day" is based solely on the recollection of the Veteran, which has been placed into question and directly refuted by evidence the Veteran himself has supplied.  Such inconsistencies place into question what other events the Veteran may, or may not, be telling examiners or VA during and after the specific run that took place in April 2000.   

For example, beyond the facts regarding the Veteran's prior claims cited above, the April 2012 Dr. S. report indicates that following the run in question the Veteran was "in fact bedridden for several days after the event."  In the examination of May 2008, there is no reference to being bedridden for several days after the event, in the March 2008 letter from Dr. H., it is noted that the Veteran developed "shortness of breath and diaphoresis" and that these symptoms continued for a "short time" without reference to being bedridden for several days after the event, and in the Veteran's own statements to VA regarding what happened to him following the run in 2000, nothing regarding being bedridden for several days after the event is noted.  

In this regard, the Veteran has supplied himself evidence against a finding that he was bedridden for days after the run in 2000:  As noted above, the Veteran submitted a statement from J.M.R., dated August 2007.  J.M.R. stated that he remembered the incident and that it occurred prior to September 2000, his date of retirement.  J.M.R. stated that his civilian occupation was paramedic and that he and two other medics were providing medical coverage for the PFT.  He stated that during the PFT, he saw that H.W.H. had buddied up with the Veteran during the run.  He said he asked if they were OK; they said that they were fine.  J.M.R. said the Veteran was sweating profusely and having some shortness of breath but showed no noteworthy symptoms at that point in time.  He said he asked the Veteran if he had any chest pain or pain running down his arms and that the Veteran said no.  After the run, he checked on the Veteran, whom indicated that he was still a little short of breath but was recovering.  A condition indicating bed rest for days is simply not indicated within this statement.    

Most importantly, at a hearing before the undersigned in November 2009, the Veteran made no reference to being bedridden for several days after the event, notwithstanding the fact that the events of April 2000 were addressed in detail.  The Veteran's statements are not consistent, providing limited evidence against the Veteran's claim that makes it less likely than not that the current disability is the result of a solitary event in 2000 (making additional medical opinions based on the Veteran's recollection of events from twelve years ago unwarranted).  The importance of an accurate history provided by the Veteran in this case is clear.    

The Board is not attempting to make a medical determination, but a factual determination that the symptoms the Veteran cites to examiners regarding what he experienced in April 2000 (and, perhaps more importantly, his failure to cite to any other cardiac events that could be the bases for a finding that he had an undiagnosed heart attack outside of the April 2000 run) is faulty, undermining his claim and making it less likely than not that the Veteran has a heart disability related to an isolated run in 2000 that was not indicated until 2007.  Further medical opinions, or clarification to prior medical opinions, is not warranted for this reason. 

ORDER

Service connection for a myocardial infarction, and residuals therefrom, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


